DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered. 

Response to Arguments
Applicant's arguments filed on 06/23/2021 with respect to claims 1 – 20 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the cited references do not teach “wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding light sensor”. 
Examiner notes that Drowley figures 10 - 12 and 14 and Ellis-Monaghan figure 14 each teach wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding light sensor because each teaches data from specific focal point region going to each microlens.

Applicant argues that the cited references do not teach movable lenses.
Examiner notes that Drowley and Ellis-Monaghan each teach shifting lenses where the lenses move/tilt.  E.g. in in at least paragraph 0054 Drowley teaches the microlens is shifted in the opposite direction in order to bring the focus spot back onto the photodiode also e.g. Ellis-Monaghan teaches in at least paragraph 0095 the lenses are tilted.  Hence the lenses are movable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 - 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Regarding claims 1 and 11, the portion "near" renders the claims indefinite because it is unclear how the applicant is measuring “near” since this is a term of degree/ subjective terms. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite measurement, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP § 2173.05(d). See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 – 3 and 5 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryf (US PgPub No. 2010/0066800) in view of Drowley (US PgPub No. 2004/0165097).
Regarding claim 1, Ryf teaches a display screen (figure 1 item 100; monitor), comprising: a plurality of pixels, wherein each pixel in the plurality of pixels includes: at least one light-emitting element (figures 2 items 210 and figure 3 item 340); and a corresponding light sensor, wherein the corresponding light sensor is disposed adjacent to the at least one light-emitting element, and is configured to convert received light into an electrical signal corresponding to a portion of an image (figure 2 item 220 and figure 3 item 350).
However, Ryf fails to teach the light sensor includes one or more movable microlens, and wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding 
More specifically, Drowley teaches the light sensor includes one or more movable microlens (paragraphs 0021, 0053 – 0066 also figures 8 – 12 and 14 - 16), and wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding light sensor (figures 10 - 12 and 14; each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Drowley with the teachings of Ryf because Drowley teaches in at least paragraph 0002 that using the invention will result in increased the light collection efficiency of a photosensor or photodiode as well as decreasing color signal crosstalk between adjacent pixels thereby improving the processing of Ryf.

	Regarding claim 2, as mentioned above in the discussion of claim 1, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Drowley teaches wherein each microlens of the one or more movable microlenses is configured to be positioned independently of the other microlenses (paragraphs 0021, 0053 – 0066 also figures 8 – 12 and 14 - 16).


Regarding claim 3, as mentioned above in the discussion of claim 2, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Drowley teaches wherein each microlens of the one or more microlenses is configured to be positioned independently of the other microlenses (paragraphs 0021, 0053 – 0066 also figures 8 – 12 and 14 - 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Drowley with the teachings of Ryf because Drowley teaches in at least paragraph 0002 that using the invention will result in increased the light collection efficiency of a photosensor or photodiode as well as decreasing color signal crosstalk between adjacent pixels thereby improving the processing of Ryf.

Regarding claim 5, as mentioned above in the discussion of claim 1, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Ryf teaches 

Regarding claim 6, as mentioned above in the discussion of claim 1, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein the corresponding light sensor has three sub-pixel light-detecting elements, wherein each sub-pixel light-detecting element detects a different portion of the light spectrum (paragraph 0022, 0036).

Regarding claim 7, as mentioned above in the discussion of claim 6, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein the corresponding light sensor has a color filter array configured to cause each sub-pixel light-detecting element to receive a different band of light (paragraph 0022, 0036).

Regarding claim 8, as mentioned above in the discussion of claim 1, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein the corresponding light sensor (figure 2 item 220 and figure 3 item 350) is disposed between two light-emitting elements of the display screen (figures 2 items 210 and figure 3 item 340).

claim 9, as mentioned above in the discussion of claim 8, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein one of the two light-emitting elements is associated with a first pixel included in the plurality of pixels, and another one of the two light-emitting elements is associated with a second pixel included in the plurality of pixels (figures 2 items 210 and figure 3 item 340).

Regarding claim 10, as mentioned above in the discussion of claim 8, Ryf in view of Drowley teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein each of the two light-emitting elements is associated with a first pixel included in the plurality of pixels (figures 2 items 210 and figure 2 item 340).

Claims 1 – 3 and 5 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PgPub No. 2017/0255809) in view of Drowley (US PgPub No. 2004/0165097).
Regarding claim 1, Huang teaches a display screen (figure 1 item 100; display), comprising: a plurality of pixels, wherein each pixel in the plurality of pixels includes: at least one light-emitting element (figures 7 – 9; photoemitter); and a corresponding light sensor, wherein the corresponding light sensor is disposed adjacent to the at least one light-emitting element and is configured to convert received light into an electrical signal corresponding to a portion of an image (figures 7 – 9; photoedetector).
However, Huang fails to teach the light sensor includes one or more movable microlens, and wherein each of the one or more microlenses is configured to direct light 
More specifically, Drowley teaches the light sensor includes one or more movable microlens (paragraphs 0021, 0053 – 0066 also figures 8 – 12 and 14 - 16), and wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding light sensor (figures 10 - 12 and 14; each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near a same focal point to the corresponding light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Drowley with the teachings of Huang because Drowley teaches in at least paragraph 0002 that using the invention will result in increased the light collection efficiency of a photosensor or photodiode as well as decreasing color signal crosstalk between adjacent pixels thereby improving the processing of Huang.

Regarding claim 2, as mentioned above in the discussion of claim 1, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Drowley teaches wherein each microlens of the one or more movable microlenses is configured 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Drowley with the teachings of Huang because Drowley teaches in at least paragraph 0002 that using the invention will result in increased the light collection efficiency of a photosensor or photodiode as well as decreasing color signal crosstalk between adjacent pixels thereby improving the processing of Huang.

Regarding claim 3, as mentioned above in the discussion of claim 2, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Drowley teaches wherein each microlens of the one or more microlenses is configured to be positioned independently of the other microlenses (paragraphs 0021, 0053 – 0066 also figures 8 – 12 and 14 - 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Drowley with the teachings of Huang because Drowley teaches in at least paragraph 0002 that using the invention will result in increased the light collection efficiency of a photosensor or photodiode as well as decreasing color signal crosstalk between adjacent pixels thereby improving the processing of Huang.

claim 5, as mentioned above in the discussion of claim 1, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Huang teaches wherein the portion of the image comprises a single pixel of the image (figures 7 – 9; wherein the portion of the image comprises a single pixel of the image).

Regarding claim 6, as mentioned above in the discussion of claim 1, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Huang teaches wherein the corresponding light sensor has three sub-pixel light-detecting elements, wherein each sub-pixel light-detecting element detects a different portion of the light spectrum (paragraphs 0025, 0029, 0050, and 0055).

Regarding claim 7, as mentioned above in the discussion of claim 6, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Huang teaches wherein the corresponding light sensor has a color filter array configured to cause each sub-pixel light-detecting element to receive a different band of light (paragraphs 0025, 0029, 0050, and 0055).

Regarding claim 8, as mentioned above in the discussion of claim 1, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Huang teaches wherein the corresponding light sensor is disposed between two light-emitting elements of the display screen (figures 7 – 9; wherein the corresponding light sensor is disposed between two light-emitting elements of the display screen).

Regarding claim 9, as mentioned above in the discussion of claim 8, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Huang teaches wherein one of the two light-emitting elements is associated with a first pixel included in the plurality of pixels, and another one of the two light-emitting elements is associated with a second pixel included in the plurality of pixels (figures 7 – 9; wherein one of the two light-emitting elements is associated with a first pixel included in the plurality of pixels, and another one of the two light-emitting elements is associated with a second pixel included in the plurality of pixels).

Regarding claim 10, as mentioned above in the discussion of claim 8, Huang in view of Drowley teach all of the limitations of the parent claim.  Additionally, Huang teaches wherein each of the two light-emitting elements is associated with a first pixel included in the plurality of pixels (figures 7 – 9; wherein each of the two light-emitting elements is associated with a first pixel included in the plurality of pixels).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryf (US PgPub No. 2010/0066800) in view of Drowley (US PgPub No. 2004/0165097) in view of Ellis-Monaghan (US PgPub No. 2011/0134504).
Regarding claim 4, as mentioned above in the discussion of claim 2, Ryf in view of Drowley teach all of the limitations of the parent claim.
However, Ryf in view of Drowley fail to clearly teach wherein the corresponding light sensor also includes at least one microelectromechanical systems actuator configured to 
More specifically, Ellis-Monaghan teaches wherein the corresponding light sensor also includes at least one microelectromechanical systems actuator configured to adjust the position of the one or more movable microlenses included in the light sensor (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ellis-Monaghan with the teachings of Ryf in view of Drowley to allow for improved capture by adjusting light path when needed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PgPub No. 2017/0255809) in view of Drowley (US PgPub No. 2004/0165097) in view of Ellis-Monaghan (US PgPub No. 2011/0134504).
Regarding claim 4, as mentioned above in the discussion of claim 2, Huang in view of Silsby teaches all of the limitations of the parent claim.
However, Huang in view of Drowley fail to clearly teach wherein the corresponding light sensor also includes at least one microelectromechanical systems actuator configured to adjust the position of the one or more movable microlenses included in the light sensor. Ellis-Monaghan, on the other hand teaches wherein the corresponding light 
More specifically, Ellis-Monaghan teaches wherein the corresponding light sensor also includes at least one microelectromechanical systems actuator configured to adjust the position of the one or more movable microlenses included in the light sensor (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ellis-Monaghan with the teachings of Ryf in view of Drowley to allow for improved capture by adjusting light path when needed.

Claims 11 – 12, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryf (US PgPub No. 2010/0066800) in view of Ellis-Monaghan (US PgPub No. 2011/0134504).
Regarding claim 11, Ryf teaches a computing device (paragraph 0008), comprising: a display screen (figure 1 item 100; monitor), comprising: a plurality of pixels, wherein each pixel in the plurality of pixels includes: at least one light-emitting element (figures 2 items 210 and figure 2 item 340); and a corresponding light sensor, wherein the corresponding light sensor is disposed adjacent to the at least one light emitting element and is configured to convert received light into an electrical a signal corresponding to a portion of an image (figure 2 item 220 and figure 3 item 350).
However, Ryf fails to teach wherein each light sensor in the plurality of light sensors includes a one or more movable microlenses and a controller configured to orient each 
More specifically, Ellis-Monaghan teaches wherein each light sensor in the plurality of light sensors includes a one or more movable microlenses (paragraph 0095) and a controller configured to orient each of the one or more microlenses to receive light rays from a same focal point and focus the light rays onto a light sensor that corresponds to the microlens, wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near the same focal point to the corresponding light sensor (paragraphs 0001, 0005 - 0006, and 0049 also figure 14; orient each of the one or more microlenses to receive light rays from a same focal point and focus the light rays onto a light sensor that corresponds to the microlens, wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near the same focal point to the corresponding light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ellis-

Regarding claim 12, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ellis-Monaghan teaches wherein the controller is further configured to determine the focal point based on information included in a user input (paragraphs 0006, 0028, 0100 -0101, and 0104).

Regarding claim 15, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ellis-Monaghan teaches wherein the controller is configured to orient each of the one or more microlenses to receive light rays from the same focal point so that each light sensor is disposed in a same focal plane (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 16, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ellis-Monaghan teaches wherein each of the one or more microlenses is configured to be positioned independently of the other microlenses (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

claim 17, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ellis-Monaghan teaches wherein the controller is configured to orient each of the one or more microlenses via at least one microelectromechanical systems actuator (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 18, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ellis-Monaghan teaches wherein the at least one microelectromechanical systems actuator is included in the light sensor that includes the one or more microlenses (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 19, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein the corresponding light sensor included in the plurality of light sensors has three sub-pixel light-detecting elements, wherein each sub-pixel light-detecting element detects a different portion of the light spectrum (paragraph 0022, 0036).

Regarding claim 20, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.  Additionally, Ryf teaches wherein the corresponding light sensor (figure 2 item 220 and figure 3 item 350) is .

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryf (US PgPub No. 2010/0066800) in view of Ellis-Monaghan (US PgPub No. 2011/0134504) in view of Nomura (US PgPub No. 2008/0024650).
Regarding claim 13, as mentioned above in the discussion of claim 11, Ryf in view of Ellis-Monaghan teach all of the limitations of the parent claim.
However, Ryf in view of Ellis-Monaghan fail to teach wherein the controller is further configured to determine the focal point based on a signal from a range-detecting sensor included in the display screen. Nomura, on the other hand teaches wherein the controller is further configured to determine the focal point based on a signal from a range-detecting sensor included in the display screen.
More specifically, Nomura teaches wherein the controller is further configured to determine the focal point based on a signal from a range-detecting sensor included in the display screen (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nomura with the teachings of Ryf in view of Ellis-Monaghan to allow for improved capture by finding improved focus.

claim 14, as mentioned above in the discussion of claim 13, Ryf in view of Ellis-Monaghan in view of Nomura teach all of the limitations of the parent claim.
Additionally, Nomura teaches wherein the range-detecting sensor includes two or more light sensors from the plurality of light sensors (paragraph 0023).

Claims 11 – 12 and 15 - 20 are ejected under 35 U.S.C. 103 as being unpatentable over Huang (US PgPub No. 2017/0255809) in view of Ellis-Monaghan (US PgPub No. 2006/0169870).
Regarding claim 11, Huang teaches a computing device (figure 14), comprising: a display screen (figure 1 item 100; display), comprising: a plurality of pixels, wherein each pixel in the plurality of pixels includes: at least one light-emitting element (figures 7 – 9; photoemitter); and a corresponding light sensor, wherein the corresponding light sensor is disposed adjacent to the at least one light emitting element and is configured to convert received light into an electrical a signal corresponding to a portion of an image (figures 7 – 9; photoedetector).
However, Huang fails to teach wherein each light sensor in the plurality of light sensors includes a one or more movable microlenses and a controller configured to orient each of the one or more microlenses to receive light rays from a same focal point and focus the light rays onto a light sensor that corresponds to the microlens, wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near the same focal point to the corresponding light sensor. Ellis-Monaghan, on the other hand teaches wherein each light sensor in the plurality of light sensors includes a one or more movable microlenses and a controller configured to orient 
More specifically, Ellis-Monaghan teaches wherein each light sensor in the plurality of light sensors includes a one or more movable microlenses (paragraph 0095) and a controller configured to orient each of the one or more microlenses to receive light rays from a same focal point and focus the light rays onto a light sensor that corresponds to the microlens, wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near the same focal point to the corresponding light sensor (paragraphs 0001, 0005 - 0006, and 0049 also figure 14; orient each of the one or more microlenses to receive light rays from a same focal point and focus the light rays onto a light sensor that corresponds to the microlens, wherein each of the one or more microlenses is configured to direct light from a different portion of the image disposed at or near the same focal point to the corresponding light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ellis-Monaghan with the teachings of Huang to allow for improved capture by adjusting light path when needed.

Regarding claim 12, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim.



Regarding claim 15, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim.
Additionally, Ellis-Monaghan teaches wherein the controller is configured to orient each of the one or more microlenses to receive light rays from the same focal point so that each light sensor is disposed in a same focal plane (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 16, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim. Additionally, Ellis-Monaghan teaches wherein each of the one or more microlenses is configured to be positioned independently of the other microlenses (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 17, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim. Additionally, Ellis-Monaghan teaches wherein the controller is configured to orient each of the one or more microlenses via at least one microelectromechanical systems actuator (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 18, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim. Additionally, Ellis-Monaghan teaches wherein the at least one microelectromechanical systems actuator is included in the light sensor that includes the one or more microlenses (paragraphs 0001, 0005 - 0006, and 0049 also figure 14).

Regarding claim 19, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim. Additionally, Huang teaches wherein the corresponding light sensor included in the plurality of light sensors has three sub-pixel light-detecting elements, wherein each sub-pixel light-detecting element detects a different portion of the light spectrum (figures 7 – 9).

Regarding claim 20, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim. Additionally, Huang teaches wherein the corresponding light sensor is disposed between two light-emitting elements of the display screen (figures 7 – 9).

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PgPub No. 2017/0255809) in view of Ellis-Monaghan (US PgPub No. 2006/0169870) in view of Nomura (US PgPub No. 2008/0024650).
Regarding claim 13, as mentioned above in the discussion of claim 11, Huang in view of Ellis-Monaghan teach all of the limitations of the parent claim.
However, Huang in view of Ellis-Monaghan fail to teach wherein the controller is further configured to determine the focal point based on a signal from a range-detecting sensor included in the display screen. Nomura, on the other hand teaches wherein the controller is further configured to determine the focal point based on a signal from a range-detecting sensor included in the display screen.
More specifically, Nomura teaches wherein the controller is further configured to determine the focal point based on a signal from a range-detecting sensor included in the display screen (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nomura with the teachings of Huang in view of Ellis-Monaghan to allow for improved capture by finding improved focus.

Regarding claim 14, as mentioned above in the discussion of claim 13, Huang in view of Ellis-Monaghan in view of Nomura teach all of the limitations of the parent claim.
Additionally, Nomura teaches wherein the range-detecting sensor includes two or more light sensors from the plurality of light sensors (paragraph 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/14/2021